         Case 1:20-cv-10658-LAP Document 19 Filed 08/02/21 Page 1 of 1
                                                      U.S. Department of Justice

                                                      Criminal Division


_____________________________________________________________________________________
Fraud Section                                                      Washington, D.C. 20530


                                                     August 2, 2021

Via ECF
Honorable Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street, Room 2220
New York, New York 10007


       Re:      SEC v. Keith Berman, et al., No. 1:20-cv-10658 (LAP)


Dear Judge Preska:

        We write on behalf of the United States of America (the “Government”) to notify Your
Honor of the status of defendant Keith Berman’s criminal case pursuant to Your Honor’s June 8,
2021 order (ECF 18). Trial was scheduled to begin on September 20, 2021, but the parties recently
became aware of a scheduling conflict. On July 27, 2021, at the conclusion of a motions hearing
and status conference, United States District Judge Trevor N. McFadden, who is presiding over
Mr. Berman’s criminal case, ordered the parties to meet and confer to select and propose a new
trial date in 2021. The Government anticipates that the parties will meet and confer this week.
The Government will provide further notice to Your Honor once Judge McFadden enters a new
scheduling order with a new trial date.


                                                     Respectfully submitted,

                                                     Joseph Beemsterboer
                                                     Acting Chief, Fraud Section




                                               By:
                                                     ______________________
                                                     Christopher Fenton
                                                     Trial Attorney

                                                     Justin Weitz
                                                     Principal Assistant Deputy Chief
